DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant applicant claims domestic priority to PRO 62/988,201 filed on 03/11/2020.
 
Information Disclosure Statement
The information disclosure statements (IDS) dated 02/02/2022 and 11/30/2021 both comply with provisions of 37 CFR 1.97, 1.98 and MPEP §609. Accordingly, they have been placed in the application file and the information therein has been considered as to the merits.

Election/Restrictions
Applicant’s election without traverse of 6-(dodecyloxy)-N, N-dimethyl-6-oxohexan-1-aminium chloride in the reply filed on 09/02/2022 is acknowledged. Applicants elected species appears to be free of the prior art, so the prior art search was extended in accordance with MPEP §803.02. The elected species is not allowable at this time because there are still applicable double patenting rejections that apply to the elected species.
 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A) Claims 1, 4-8, 10-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Subkowski et al (JP 2013511270 A) in view of Novotný et al. (Bioorganic & Medicinal Chemistry Letters, 2010).
Subkowski teaches a composition for hair care (Subkowski at page 16 section 4.1) comprising water (Subkowski at page 17 paragraph 3), foaming agents (Subkowski at page 22 paragraph 10-13), foam boosters (Subkowski at page 22 paragraph 10-13), thickeners (Subkowski at page 17 paragraph 3), fragrances (Subkowski at page 18 paragraph 6), oils (Subkowski at page 17 paragraph 3), surfactants (Subkowski at page 22, paragraph 8), emulsifiers (Subkowski at page 24 paragraph 2-4), and penetration enhancers (Subkowski at page 17 paragraph 7).
Subkowski et al teaches a cleanser comprising fatty components like mineral oil and waxes (Subkowski at page 17 paragraph 7), moisturizing agents (Subkowski at page 18 paragraph 1), and water (Subkowski at page 17 paragraph 3). Subkowski further teaches the use of a water-soluble polymer polyvinylpyrrolidone (Subkowski at page 17 paragraph 7), a conditioner (Subkowski at page 18 paragraph 6), surfactants (Subkowski at page 22, paragraph 8) and sorbitol which is a hydrophobicity modifier (Subkowski at page 17 paragraph 7). Subkowski further teaches the use of penetration enhancers (Subkowski at page 17 paragraph 7). 
Subkowski teaches a toothpaste (Subkowski at claim 5) comprising a surfactant (Subkowski at claim 14), sorbitol (Subkowski at claim 14), and water (Subkowski at claim 14). Subkowski further teaches that the composition comprises a fluoride ion source (Subkowski at page 26, paragraph 6), sweetening agents (Subkowski at page 25, section 4.3 Cooling Oral Care Composition), flavor (Subkowski at page 25, section 4.3 Cooling Oral Care Composition), calcium carbonate (Subkowski at page 25, section 4.3 Cooling Oral Care Composition), and surfactants (Subkowski at page 26, paragraph 7). 
Subkowski does not teach the specific structures of the penetration enhancer used in the shampoo, conditioner, cleanser, or toothpaste. The teachings of Novotný cure this deficit.
Novotný teaches the structure 6-(dodecyloxy)-6-oxohexan-1-aminium chloride (Novotný at Scheme 1) which is a penetration enhancer. The structure is seen in the table below.


Table of Comparable Structures
Novotný
Instant application

    PNG
    media_image1.png
    407
    807
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    183
    284
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    163
    299
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    161
    882
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    741
    684
    media_image5.png
    Greyscale


    PNG
    media_image4.png
    161
    882
    media_image4.png
    Greyscale



It would have been prima facie obvious to one of ordinary skill in the art to have combined the surfactants of Subkowski and Novotný because both reagents serve the same art recognized function as penetration enhancers. The composition of Subkowski comprises a penetration enhancer. The compound of Novotny is a penetration enhancer. As such, the skilled artisan would have been motivated to have included the compound of Novotny into the composition of Subkowski in order to have predictably acted as a penetration enhancer with a reasonable expectation of success. See MPEP §2144.07.
Regarding instant claim 1, Subkowski teaches a composition for hair care (Subkowski at page 16 section 4.1) comprising water (Subkowski at page 17 paragraph 3), foaming agents (Subkowski at page 22 paragraph 10-13), foam boosters (Subkowski at page 22 paragraph 10-13), thickeners (Subkowski at page 17 paragraph 3), fragrances (Subkowski at page 18 paragraph 6), oils (Subkowski at page 17 paragraph 3), emulsifiers (Subkowski at page 24 paragraph 2-4), and penetration enhancers (Subkowski at page 17 paragraph 7). Novotný teaches the structure 6-(dodecyloxy)-6-oxohexan-1-aminium chloride (Novotný at Scheme 1) which is a penetration enhancer.  It would have been prima facie obvious to one of ordinary skill in the art to have combined the penetration enhancer of Subkowski and Novotný for the predictable result of a penetration enhancer. See MPEP 2144.06(I).
Regarding instant claim 4, Subkowski teaches a composition for hair care (Subkowski at page 16 section 4.1) comprising fragrances (Subkowski at page 18 paragraph 6).
Regarding instant claim 5, Subkowski teaches the use of penetration enhancers (Subkowski at page 17 paragraph 7).  Novotný teaches the structure 6-(dodecyloxy)-6-oxohexan-1-aminium chloride (Novotný at Scheme 1) which is a penetration enhancer.
Regarding instant claim 6, Subkowski teaches a composition for hair care (Subkowski at page 16 section 4.1) comprising water (Subkowski at page 17 paragraph 3), foaming agents (Subkowski at page 22 paragraph 10-13), foam boosters (Subkowski at page 22 paragraph 10-13), thickeners (Subkowski at page 17 paragraph 3), fragrances (Subkowski at page 18 paragraph 6), oils (Subkowski at page 17 paragraph 3), emulsifiers (Subkowski at page 24 paragraph 2-4), and penetration enhancers (Subkowski at page 17 paragraph 7). Novotný teaches the structure 6-(dodecyloxy)-6-oxohexan-1-aminium chloride (Novotný at Scheme 1) which is a penetration enhancer.  It would have been prima facie obvious to one of ordinary skill in the art to have combined the penetration enhancer of Subkowski and Novotný for the predictable result of a penetration enhancer. See MPEP 2144.06(I).
 Regarding instant claim 7, Subkowski teaches a composition for hair care (Subkowski at page 16 section 4.1) comprising thickeners (Subkowski at page 17 paragraph 3).
Regarding instant claim 8, Subkowski teaches a composition for hair care (Subkowski at page 16 section 4.1) foaming agents (Subkowski at page 22 paragraph 10-13).
Regarding instant claim 10, Subkowski teaches a composition for hair care (Subkowski at page 16 section 4.1) comprising fragrances (Subkowski at page 18 paragraph 6).
Regarding instant claim 11, Novotný teaches the structure 6-(dodecyloxy)-6-oxohexan-1-aminium chloride (Novotný at Scheme 1) which is a penetration enhancer.
Regarding instant claim 12, Subkowski et al teaches a cleanser comprising fatty components like mineral oil and waxes (Subkowski at page 17 paragraph 7), moisturizing agents (Subkowski at page 18 paragraph 1), and water (Subkowski at page 17 paragraph 3). Subkowski further teaches the use of a water-soluble polymer polyvinylpyrrolidone (Subkowski at page 17 paragraph 7), a conditioner (Subkowski at page 18 paragraph 6), and sorbitol which is a hydrophobicity modifier (Subkowski at page 17 paragraph 7). Subkowski further teaches the use of penetration enhancers (Subkowski at page 17 paragraph 7). Novotný teaches the structure 6-(dodecyloxy)-6-oxohexan-1-aminium chloride (Novotný at Scheme 1) which is a penetration enhancer. It would have been prima facie obvious to one of ordinary skill in the art to have combined the surfactants of Subkowski and Novotný for the predictable result of a penetration enhancer. See MPEP 2144.06(I).
Regarding instant claim 13, Subkowski et al teaches a cleanser comprising fatty components like mineral oil and waxes (Subkowski at page 17 paragraph 7).
Regarding instant claim 14, Subkowski et al teaches a cleanser comprising a conditioner (Subkowski at page 18 paragraph 6).
Regarding instant claim 15, Subkowski et al teaches a cleanser comprising a water-soluble polymer polyvinylpyrrolidone (Subkowski at page 17 paragraph 7).
Regarding instant claim 16, Novotný teaches the structure 6-(dodecyloxy)-6-oxohexan-1-aminium chloride (Novotný at Scheme 1) which is a penetration enhancer.
Regarding instant claim 17, Subkowski teaches a toothpaste (Subkowski at claim 5) comprising a surfactant (Subkowski at claim 14), sorbitol (Subkowski at claim 14), and water (Subkowski at claim 14). Subkowski further teaches that the composition comprises a fluoride ion source (Subkowski at page 26, paragraph 7), sweetening agents (Subkowski at page 25, section 4.3 Cooling Oral Care Composition), flavor (Subkowski at page 25, section 4.3 Cooling Oral Care Composition), calcium carbonate (Subkowski at page 25, section 4.3 Cooling Oral Care Composition), penetration enhancers (Subkowski at page 17 paragraph 7) and surfactants (Subkowski at page 26, paragraph 8). Novotný teaches the structure 6-(dodecyloxy)-6-oxohexan-1-aminium chloride (Novotný at Scheme 1) which is a penetration enhancer. It would have been prima facie obvious to one of ordinary skill in the art to have combined the penetration enhancer of Subkowski and Novotný for the predictable result of a penetration enhancer. See MPEP 2144.06(I).
Regarding instant claim 19, Subkowski teaches a toothpaste (Subkowski at claim 5) comprising sweetening agents (Subkowski at page 25, section 4.3 Cooling Oral Care Composition) and flavor (Subkowski at page 25, section 4.3 Cooling Oral Care Composition).
Regarding instant claim 20, Novotný teaches the structure 6-(dodecyloxy)-6-oxohexan-1-aminium chloride (Novotný at Scheme 1) which is a penetration enhancer.

B) Claims 2-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Subkowski et al (JP 2013511270 A) and Novotný et al. (Bioorganic & Medicinal Chemistry Letters, 2010) in view of McCarthy et al (US Patent Application 2016/0108347 A1). 
The teachings of Subkowski and Novotný are discussed above.
The combined teachings of Subkowski and Novotný fail to teach the use of a soil penetration agent or a clay. The teachings of McCarthy cure this deficit.
McCarthy teaches a shampoo comprising water (McCarthy at [0038]), foaming agents (McCarthy at [0026-0027]), foam boosters (McCarthy at [0039]), thickeners (McCarthy at [0037]), pH adjusters (McCarthy at [0021]), soil penetration agents (McCarthy at [0040]), fragrances (McCarthy at [0011]), oils (McCarthy at [0032-0033]), clay (McCarthy at [0048]) and surfactants (McCarthy at [0016-006]).
It would have been prima facie obvious to one of ordinary skill in the art to have combined the compositions of McCarthy and Subkowski because both compositions are hair care products with similar reagents. One would be motivated to include the pH adjusters of McCarthy in the composition of Subkowski for the benefit of greater pH stability and control. One would be motivated to include the soil penetration agents of McCarthy in the composition of Subkowski for the benefit of greater penetration for an improved cleaning effect. One would be motivated to include clay in the composition of Subkowski for the benefit of a natural thickener. Generally, it is prima facie obvious to select a known material (e.g. the pH adjuster, the soil penetration agent, and the clay of McCarthy) for incorporation into a composition (that of Subkowski in view of Novotny), based on its recognized suitability for its intended use (a hair care composition). See MPEP 2144.07.
Regarding instant claim 2, McCarthy teaches the use of pH adjusters (McCarthy at [0021]).
Regarding instant claim 3, McCarthy teaches the use of soil penetration agents (McCarthy at [0040]).
Regarding instant claim 9, McCarthy teaches the use of clay (McCarthy at [0048]).

C) Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Subkowski et al (JP 2013511270 A) and Novotný et al. (Bioorganic & Medicinal Chemistry Letters, 2010) in view of Charbonneau (US Patent 5,500,208).
The teachings of Subkowski and Novotný are discussed above.
The combined teachings of Subkowski and Novotný fail to teach the use of an amino acid within the toothpaste. The teachings of McCarthy cure this deficit.
Charbonneau teaches a toothpaste comprising a surfactant, humectant, and water (Charbonneau at claim 7). Charbonneau further teaches that the composition comprises a fluoride ion source (Charbonneau at Claim 8, column 6 lines 58-67), histidine (Charbonneau at column 6 lines 1-13), sweetening agents (Charbonneau at column 5 lines 5-13), flavor (Charbonneau at column 4 lines 60-67), calcium carbonate (Charbonneau at column 4 lines 17-29), water (Charbonneau at column 4 lines 5-16), and surfactants (Charbonneau at column 5 lines 14-30). 
It would have been prima facie obvious to one of ordinary skill in the art to have combined the compositions of Charbonneau and Subkowski for the predictable result of a toothpaste. It would have been prima facie obvious to one of ordinary skill in the art to have used amino acids in the toothpaste of Subkowski given that it is taught by Charbonneau and that the amino acids are being used for their art recognized intended purpose as a buffering agent. Generally, it is prima facie obvious to select a known material (E.g. the amino acids of Charbonneau, which are taught as ingredients useful in a toothpaste) for incorporation into a composition (the toothpaste of Subkowski in view of Novotny), based on its recognized suitability for its intended use (cleaning teeth). See MPEP 2144.07. 
Regarding instant claim 18, Charbonneau teaches a toothpaste comprising histidine, a basic amino acid (Charbonneau at column 6 lines 1-13).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over;  
claims 1-14 of copending Application No. 17/154,920,
claims 1-17 of copending Application No. 17/196,856,
claims 1-16 of copending Application No.17/196,998,
claims 1-15 of copending Application No. 17/196,003,
claims 1-13 of copending Application No. 17/154,914,
claims 1-15 of copending Application No. 17/154,919,
claims 1-17 of copending Application No. 17/196,874,
claims 1-14 of copending Application No. 17/196,994, and
claims 1-17 of copending Application No. 17/196,893, 
 each taken in view of Subkowski, McCarthy, or Charbonneau for their respective claims.  The instant claims are drawn to a shampoo, cleanser, and/or toothpaste comprising a surfactant with a specific structure, as well as additional ingredients such as foaming agents, solvents, and dental ingredients such as fluoride sources. 
The copending claims of all of the above applications recite a surfactant with a specific structure. 
The copending claims do not recite a shampoo, cleanser, and/or toothpaste and do not recite the additional ingredients. Subkowski, McCarthy, and/or Charbonneau recite a shampoo, cleanser, and dental composition respectively, and these compositions include surfactants.
It would have been prima facie obvious for one of ordinary skill in the art to have included the surfactants of the copending claims in the composition of Subkowski, McCarthy, and/or Charbonneau. The copending claims are drawn to surfactants. Subkowski, McCarthy, and/or Charbonneau teach a shampoo, cleanser, and/or toothpaste which include surfactants generally. As such, the skilled artisan would have been motivated to have used the compounds of the copending claims in the compositions of Subkowski, McCarthy, and/or Charbonneau to have predictably acted as surfactants with a reasonable expectation of success. See MPEP 2144.07.
This is a provisional nonstatutory double patenting rejection.
Conclusion
	No claims are presently allowable.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 08:30-17:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        

/ISAAC SHOMER/Primary Examiner, Art Unit 1612